Order entered September 3, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas

                            No. 05-20-00100-CR

           CHRISTOPHER ROMMELL MCKINNEY, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-75306-M

                                  ORDER

     Before the Court is appellant’s August 30, 2021 motion for an extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

by September 20, 2021.



                                          /s/   ROBERT D. BURNS, III
                                                CHIEF JUSTICE